DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 2, 7 and 9-12 are pending, claims 1, 3-6 and 8 having been cancelled and claims 11 and 12 having been newly added.  Applicant's response filed November 30, 2022 is acknowledged.

Election/Restrictions
Newly amended claims 2, 7, 9 and 10 as well as newly added claims 11 and 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Originally filed claim 1 (Invention I) is as follows:
“1.  A cleaning system for a brewed beverage appliance, comprising:
a venturi having a steam inlet for receiving steam from a steam source and a milk inlet for receiving milk from a milk reservoir;
a first solenoid valve associated with said milk inlet, said first solenoid valve being selectively operable between an open state and a closed state, and selectively permitting an ingress of milk to said venturi when in said open state;
a second solenoid valve associated with said steam inlet and being selectively operable between an open state and a closed state, said second solenoid valve permitting an ingress of steam to said venturi when in said open state;
a first switch for automatic ally causing a flow of steam through said venturi for a predetermined amount of time at the end of a brewing cycle;
a second manually activated switch, said second manually activated switch controlling the initiation of a flow of steam through said venturi;
wherein said steam flow through said venturi by activation of said second manually activated switch is also ceased upon reactivation of said manually activated switch; and
wherein said second solenoid valve remains in said closed state to thereby inhibit said flow of steam through said venturi when said first solenoid valve is maintained in said closed position during said brewing cycle.
Newly amended claim 7 (Invention II) is as follows:
	“7.	A cleaning system for a single serve coffee maker, comprising:
	a housing configured to receive a single serve filter cup containing ground coffee;
	a first dispensing spout configured to dispense brewed coffee from the housing;
	a venturi having a steam inlet for receiving steam from a steam source and a milk inlet for receiving milk from a milk reservoir;
	a first solenoid valve configured to control flow through said milk inlet, said first solenoid valve being selectively operable between an open state and a closed state, and selectively permitting an ingress of milk to said venturi when in said open state;
	a second solenoid valve configured to control flow through said steam inlet and selectively operable between an open state and a closed state, said second solenoid valve permitting an ingress of steam to said venturi when in said open state; and
a knob electrically connected to a processor, the knob being manually actuatable to control said first and second solenoid valves to the respective open states to allow said milk and said steam to enter said venturi to produce frothed milk;
wherein actuation of the knob signals the processor to control the first solenoid valve and the second solenoid valve to the open states, respectively, so that both milk and steam enter the venturi to produce frothed milk that is dispensed from the housing via a second dispensing spout;
wherein the processor is configured to, upon release of the knob, control the first solenoid valve to the closed state, and to maintain the second solenoid valve in the open state for a predetermined amount of time to allow a burst of steam to travel through the venturi and second dispensing spout to clean the venturi and the second dispensing spout with the burst of steam.”
The originally filed independent method claim 5 and the newly amended method claim 10 are similarly amended.
Inventions I (the originally filed claims) and II (the newly amended and added claims 2, 7 and 9-12) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (Group II) does not require the particulars of the subcombination (Group I) as claimed because the combination does not require, for example, a first switch for automatically causing a flow of steam through said venturi for a predetermined amount of time at the end of a brewing cycle; a second manually activated switch, said second manually activated switch controlling the initiation of a flow of steam through said venturi; wherein said steam flow through said venturi by activation of said second manually activated switch is also ceased upon reactivation of said manually activated switch; and wherein said second solenoid valve remains in said closed state to thereby inhibit said flow of steam through said venturi when said first solenoid valve is maintained in said closed position during said brewing cycle.  The subcombination has separate utility such as by itself.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 7 and 9-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2, 7 and 9-12 are withdrawn.  No claims directed to the constructively elected by original presentation invention are pending.

Conclusion
Applicant's amendment necessitated the new ground(s) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714